Fagg, Judge,
delivered the opinion of the court.
This was a proceeding commenced by the respondent against the appellant in the De Kalb Circuit Court, under the provision of the act concerning divorce and alimony— K. C. 1855, p. 665, § 11.
The petition alleges that in April, 1857, she was lawfully *493married to the defendant; that they lived together as husband and wife from that period until the month of June, 1863, during all which time she faithfully demeaned herself, and discharged all of the duties that devolved upon her in that relation; that at said last mentioned date defendant, without any good or reasonable cause, abandoned her, and neglected and refused to maintain or provide for her.
It is further alleged that the respondent was poor and without the means of support, and that the defendant was worth the sum of eight or nine thousand dollars, and a decree of the court is asked for the payment of such sums to the respondent as the nature of the case and circumstances of the parties should require.
The answer contains a specific denial of all the allegations in the petition, except as to the marriage of the parties, and then proceeds to charge the fact that respondent was pregnant at the time of their marriage, and in a short time thereafter gave birth to a child which she admitted was not the child of defendant; that the fact of her pregnancy was fraudulently concealed from defendant, and that thereupon he separated from her, and continued to live separate and apart from her for a long period of time, when, by the entreaties of friends and upon her promises of future good behavior, he again consented to live with her. That respondent, very soon after her return to him, renewed her former course of conduct; that she committed adultery with one Seriah Stephens, and at divers times with various other persons whose names were unknown to him, and, in general, conducted herself in such a lewd and unchaste manner, as to compel him to abandon her as his wife, and prays for a decree divorcing him from the bonds of matrimony.
So much of the answer as sets up the affirmative matter in relation to the character and habits of the respondent, and which were all alleged as the cause of abandonment, together with the prayer for a divorce, were stricken out *494upon motion, and the cause tried by the court sitting as a jury.
There was a verdict and judgment for the respondent, plaintiff below, and the case brought to this court by appeal. The errors chiefly complained of were—
1st. As to the action of the court in striking out a portion of defendant’s answer; and
2d. In refusing to admit competent testimony, and also in the admission of incompetent testimony.
It should be remarked in the first place, that this is a proceeding under the statute referred to, and must follow substantially its provisions. The plaintiff could only show herself entitled to recover by a general averment’ of her own good character, coupled with a statement of the cause of action. This statement is necessarily composed of facts constituting, so to speak, a negative averment, and a simple denial on the part of the defendant would not .present such an issue as to develop the facts in the case. This could only be done by a statement upon his part of the facts which induced the separation of the parties, and this would present the question as to whether there was “ good cause ” in the proper form for trial.
The pleadings themselves show that there was a condonation of the first offence charged against the respondent, and so much as l'elated to her being pregnant previous to the marriage, together with the prayer for a divorce, ought to have been stricken out. Upon the second point, it may be said briefly that the pleadings when made to conform to this opinion will present no issue upon which testimony in relation to the general reputation of the respondent for chastity will be admissible.
The judgment of the court below is reversed and the cause remanded, the other judges concurring.